Whitman, Judge.
Plaintiff-appellant, Clarence C. Miller, received a verdict and judgment in his favor in his negligence action (rear-end collision), but made a motion for new trial on the usual general grounds and one special ground urging that the *544verdict was so grossly inadequate as to justify the inference of gross mistake, undue bias, and prejudice on the part of the jury.
Submitted September 17, 1971
Decided October 5, 1971.
Westmoreland, Hall & Bryan, C. Wilbur Warner, Jr., for appellant.
Dennis & Fain, Dennis J. Webb, for appellee.
The defendant admitted liability; thus the only question before the jury was the question of damages. Only Miller and his wife testified in the case. He testified as to the damage and loss in market value to his automobile. He testified regarding the nature of the medical treatment he received from three doctors, and the cost thereof. He testified as to the medical expense incurred by him for treatment of his wife who was also in the car and for which he sought recovery. He testified as to the extent to which he has suffered and will suffer in the future. There was no medical testimony offered. There was no documentary evidence.
In reviewing the testimony of the plaintiff and having regard to the rule that the jury may consider all of the circumstances, including the witnesses’ manner of testifying, their means and opportunity for knowing the facts to which they testify and the probability or improbability thereof, their interest or want of interest and their personal credibility insofar as it may appear from the trial, and the presumption which arises from failure to produce evidence which is within one’s power to produce, we do not find that the trial judge erred in denying the plaintiff’s motion for a new trial on the grounds urged.

Judgment affirmed.


Hall, P. J., and Eberhardt, J., concur.